ORDER

PER CURIAM.
Demetris Johnson appeals from the decision of the Labor and Industrial Relations Commission disqualifying him for unemployment compensation benefits. We affirm.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The trial court’s judgment was supported by substantial evidence on the record. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the general principles of law. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).